Case 4:16-cr-00176-ALM-KPJ Document 246-1 Filed 01/18/19 Page 1 of 2 PageID #: 2921



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

   UNITED STATES OF AMERICA                       §
                                                  §
   v.                                             §           No. 4:16CR176
                                                  §           Judge Crone
   JAMES MORRIS BALAGIA (3)                       §
    a.k.a. “DWI Dude”                             §

                             PROTECTIVE ORDER GOVERNING
                            THE DISCLOSURE OF INFORMATION

          This cause having come before the Court on the United States’ Motion for Entry

   of a Protective Order, in order to comply with the Standing Discovery Order, and the

   Court being duly advised in the premises, it is hereby ORDERED and ADJUDGED as

   follows:

          To expedite the flow of discovery material between the parties, facilitate the

   prompt resolution of disputes over confidentiality, protect confidential informants, and

   ensure that protection is afforded only to material so entitled, it is, pursuant to the court’s

   authority under the Standing Discovery Order and Rule 16 of the Federal Rules of

   Criminal Procedure, and with the consent of the parties, ORDERED:

          (1)    Designation of Material Subject to this Protective Order.                    All

   previously disclosed discovery and discovery disclosed by the government after the entry

   of this protective order shall be considered protected under this order unless otherwise

   ordered by this Court.
Case 4:16-cr-00176-ALM-KPJ Document 246-1 Filed 01/18/19 Page 2 of 2 PageID #: 2922



          (2)   Nothing in this Order shall prevent any party from seeking modification of

   this Protective Order or from objecting to discovery that it believes to be otherwise

   improper.

          (3)   Pursuant to Federal Rule of Criminal Procedure 49.1, the defendant shall

   not publically file: an individual's social-security number, taxpayer-identification

   number, or birth date, the name of an individual known to be a minor, a financial-account

   number, or the home address of an individual.

          (4)   The defendant shall not publically file any information as it relates to any

   allegations regarding any attorney representing any of the co-defendants or witnesses in

   this case.
